Justice KOURLIS
dissenting:
I respectfully dissent in these cases for the same reason set forth in my dissent in the consolidated cases In re 1997-98 # 85, and In re 1997-98 # 85, 961 P.2d 456 (Colo.1998).
*252As I previously stated, I believe that Amend Tabor No. 32, 908 P.2d 125 (Colo. 1995), controls the outcome of this case and directs that an initiative creating a tax cut coupled with revenue replacement from the state does not incorporate separate subjects. The additional language included in Initiatives # 86 and # 87 does not alter my conclusion.
Initiatives #86 and #87, like Initiatives # 84 and # 85, refer specifically to spending caps already in place under our state constitution. See Colo. Const. art. X, § 20(4)-(8). These initiatives, however, do not create the spending caps or place the issue before the voters as a separate subject. Accordingly, I do not read Initiatives #86 and #87 to include multiple subjects and I would accordingly affirm the Title Board’s decision.
I am authorized to state that Justice MARTINEZ joins in this dissent.